                                                                                             FILED
                                                                                    2020 Jan-22 AM 09:02
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION
 SERGIO QUITO,                              )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )    Case No.: 4:19-cv-00739-ACA-HNJ
                                            )
 JONATHAN HORTON, et al.,                   )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION
      On December 13, 2019, the magistrate judge entered a report recommending

this action be dismissed without prejudice. (Doc. 13). Petitioner, through counsel, filed

timely objections. (Doc. 14).

      Petitioner first objects to the magistrate judge’s finding that his detention is

governed by 8 U.S.C. § 1231. (Doc. 14 at 4-5). Although Petitioner agrees with the

magistrate judge’s determination that he is subject to an administratively final order of

removal, he argues that his detention is governed by 8 U.S.C. § 1226 rather than § 1231

once the Second Circuit Court of Appeals granted his stay of removal. (Id.). Petitioner

asserts that the magistrate judge “draw[s] the unsupported conclusion that his detention

is governed by Section 1231.” (Id. at 5).

      Petitioner obtained a stay of removal from the Second Circuit, effectively halting

the six month presumptively reasonable removal period under Zadvydas v. Davis, 533

U.S. 678, 701 (2001). See Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.4 (11th Cir. 2002)
(noting challenges to a final order of removal “interrupt[ ] the running of time under

Zadvydas”). In this Circuit, a stay of removal suspends the time period set forth by §

1231(a)(1), rather than causing the detention to revert to § 1226.1 Linares v. Dep’t of

Homeland Sec., 598 F. App’x 885, 887 (11th Cir. 2015); Davis v. Rhoden, No. 19-20082-

CV-SCOLA, 2019 WL 2290654, *6-7 (S.D. Fla. Feb. 26, 2019); Deacon v. Shanahan, No.

4:15-cv-00407-CLS-HGD, 2016 WL 1688577, *5 (N.D. Ala. Apr. 1, 2016). While other

Circuits have decided this issue differently, see, e.g., Hechavarria v. Sessions, 891 F.3d 49,

57 (2d Cir. 2018), this court is bound to follow the Eleventh Circuit’s precedent.2 That



1
     Petitioner’s arguments conflate the “final order of removal” with the “removal period.” Section
1226, by its terms, applies only prior to entry of a “final order of removal.” In contrast, as relevant
here, after entry of a final order of removal, the “removal period” begins to run only when, “if the
removal order is judicially reviewed and if a court orders a stay of removal of the alien, the date of the
court’s final order.” 8 U.S.C. § 1231(a)(1)(B)(ii). To hold § 1226 reapplies after entry of a final order
of removal, based on the petitioner’s decision to seek review and a stay of removal in a Circuit Court,
requires an implicit finding that the challenged Order of Removal loses its status as a “final” order.
But without that finality, the need to obtain a stay of removal becomes superfluous. See, e.g., Adu v.
U.S. Attorney Gen., 785 F. App’x 776, 785 n.3 (11th Cir. 2019) (noting “our jurisdiction is limited to
reviewing final orders of removal”).
2
       In Hechavarria v. Sessions, 891 F.3d 49, 57 (2d Cir. 2018), the Second Circuit rejected the
government’s argument “that Section 1226 governs only the detention of aliens before a removal
order is issued,” finding “the plain language of the statute itself” contradicted the government’s
position and that § 1226 “governs the detention of immigrants who are not immediately deportable.”
The Second Circuit also observed “that all other circuits to have considered this issue,” excepting the
Eleventh Circuit in Akinwale, “arrived at the same conclusion.” Id. (citing Leslie v. Att’y Gen. of the U.S.,
678 F.3d 265, 270 (3d Cir. 2012) (“Our review indicates that every circuit to consider the issue has
held that § 1226, not § 1231, governs detention during a stay of removal.”), abrogated in part on other
grounds by Jennings v. Rodriguez, 138 S. Ct. 830, 847 (2018); see also Prieto-Romero v. Clark, 534 F.3d 1053,
1057-58 (9th Cir. 2008) (holding that “the Attorney General’s statutory authority to detain Prieto-
Romero, whose administrative review is complete but whose removal is stayed pending the court of
appeals’ resolution of his petition for review, must be grounded in § 1226(a)”); Bejjani v. INS, 271 F.3d
670, 689 (6th Cir. 2001) (holding that Section 1231’s “removal period” does “not begin until the date
of the Court’s final order”), abrogated in part on other grounds by Fernandez-Vargas v. Gonzales, 548 U.S. 30
(2006).
                                                     2
precedent states when Petitioner filed a motion to stay in the Second Circuit, the

presumptively reasonable removal period under § 1231 ceased to run. See Akinwale, 287

F.3d at 1052 n.4 (holding that § 1231 applied to a petitioner’s stay of removal pending

the outcome of his petition for review); see also De La Teja v. United States, 321 F.3d 1357,

1363 (11th Cir. 2003) (“Because a final removal order has been entered, De La Teja is

no longer being detained pursuant to § 1226(c), which governs only detention prior to a

final removal order. Instead, he is being detained now pursuant to a wholly different

statute . . . 8 U.S.C. § 1231(a), which controls the detention and removal of an alien

subject to a final order of removal.”) (emphasis in original). Accordingly, Petitioner’s

objection is overruled.

       In his second objection, Petitioner asserts that the magistrate judge misapplied

the Zadvydas standard by requiring him to show his removal will never occur and failing

to take into account his substantial likelihood of success in the Second Circuit on his

petition for review. (Doc. 14 at 5-7). The report and recommendation belies this

contention because the magistrate judge did not require Petitioner to prove his removal

would “never occur.” (Doc. 13 at 5). Rather, the magistrate judge found Petitioner was

not entitled to relief because he has not demonstrated that his removal “in the

reasonably foreseeable future” is unlikely pursuant to Zadvydas. (Doc. 13 at 12-14).

Moreover, Petitioner’s claim that he maintains a strong probability of success in the

Second Circuit fails since the Circuit Court denied Petitioner’s petition for review on

January 15, 2020, finding his conviction for attempted possession of a sexual
                                             3
performance by a child to be an aggravated felony. See Opinion, Quito v. Barr, No. 18-

996, (2d Cir. Jan. 15, 2020), ECF No. 96. Therefore, the court overrules Petitioner’s

second objection.

       Lastly, Petitioner argues in his third objection that the Second Circuit’s stay order

does not stop the six-month clock of the presumptively reasonable removal period

under Zadvydas. (Doc. 14 at 7-8). However, Petitioner’s argument is also undermined

by the Eleventh Circuit’s holding in Akinwale which held that a challenge to a final order

of removal “interrupt[s] the running of time under Zadvydas.” 287 F.3d 1050, 1052 n.4

(11th Cir. 2002). The holding in Akinwale establishes precedent for this Circuit and is

binding on this court in its adjudication of Petitioner’s claims. Because Petitioner had

been detained pending deportation for less than the presumptively reasonable six

months at the time his petition was filed, it is subject to dismissal without prejudice. See

Akinwale, 287 F.3d at 1052 (“This six-month period thus must have expired at the time

Akinwale’s § 2241 petition was filed in order to state a claim under Zadvydas.”).



       Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, and the objections thereto, the court

OVERRULES the Petitioner’s objections, ADOPTS the magistrate judge’s report,

and ACCEPTS his recommendation. Accordingly, this action is due to be dismissed

without prejudice.

       A separate order will be entered.
                                             4
DONE this 22nd day of January, 2020.

                                       ____________________________________
                                       HERMAN N. JOHNSON, JR.
                                       UNITED STATES MAGISTRATE JUDGE




                                 5
